Citation Nr: 0907230	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-24 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to educational benefits under 10 U.S.C.A. 
§§ 16161-66 (Chapter 1607) (West 2002).


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from December 
1996 to December 2000 and from January 2002 to September 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 determination by 
the Education Center of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri.  



FINDINGS OF FACT

1. The Veteran was activated in January 2002 from the 
Selected Reserve (SR) of the United States Air Force and was 
deactivated in September 2002.

2. The Veteran was transferred from the SR to the Individual 
Ready Reserve (IRR) of the United States Air Force in January 
2004.

CONCLUSION OF LAW

As of January 31, 2004, the Veteran is not entitled to 
education benefits as a member of the Selected Reserve.  10 
U.S.C.A. §§  16163, 16164 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under 38 C.F.R. § 21.1031(b) (2008), when VA receives a claim 
for educational assistance, it is required to (1) notify the 
claimant of any information and evidence that is necessary to 
substantiate the claim and (2) inform the claimant which 
information and evidence, if any, the claimant is to provide 
to VA and which information and evidence, if any, VA will try 
to obtain for the claimant.  VA may decide a claim on the 
merits notwithstanding failure to provide this notice when a 
complete claim cannot be substantiated because there is no 
legal basis for the claim, or undisputed facts render the 
claimant ineligible for the claimed benefit.  Id. 

In this case, VA did not provide the claimant with the 
required notice.  However, after reviewing the evidence, the 
Board has determined that the facts relevant to the outcome 
of the case are undisputed and that the claimant is 
ineligible for the claimed benefit.  Therefore, failure to 
provide the above-described notice is non-prejudicial to the 
Veteran and not required under the regulation.  Id.

In addition to the duty to notify, VA also has a duty to 
assist the claimant in developing her claim.  38 C.F.R. 
§ 21.1032 (2008).  This duty requires VA to assist the 
claimant by obtaining records in the custody of a federal 
department or agency and by making a reasonable effort to 
obtain other relevant records not in the custody of a federal 
department or agency.  Id.  VA may refrain from providing 
assistance when a claim is at least substantially complete 
and there is no reasonable possibility that further 
assistance would substantiate the claim.  Id.

In this case, as described below, all information necessary 
to substantiate the Veteran's claim is already associated 
with the claims file.  Additionally, the Veteran has not 
identified any other relevant evidence that needs to be 
obtained before deciding her claim.  Therefore, VA has 
adequately complied with the duty to assist.

II. Analysis

10 U.S.C.A. §§ 16161-66 (Chapter 1607) (West 2002) provide 
educational assistance benefits to reserve component members 
serving on active duty for 90 consecutive days or more after 
September 11, 2001.  A member receiving education assistance 
remains entitled to the benefit while serving (1) in the SR 
of the Ready Reserve, in the case of a member called or 
ordered to active service while serving in the SR; or (2) in 
the Ready Reserve, in the case of a member ordered to active 
duty while serving in the Ready Reserve (other than the SR).  
10 U.S.C.A. § 16164 (West 2002).

In this case, the Veteran was activated and served on active 
duty from January 2002 to September 2002, a period of greater 
than 90 consecutive days.  After being deactivated, the 
Veteran was returned to the SR and received education 
assistance.  However, according to a Reserve Order dated 
November 25, 2003, the Veteran was subsequently transferred 
out of the SR to the IRR effective January 21, 2004.  Since 
the Veteran was no longer in the SR, her education assistance 
was terminated effective January 31, 2004.  

The Veteran claims that she is entitled to continue receiving 
education assistance because she is still a member of the 
reserves.  However, as outlined above, a claimant who was 
activated from the SR is only entitled to education 
assistance as long as the claimant remains in the SR.  In 
this case, the objective evidence demonstrates that the 
claimant was transferred from the SR to IRR in January 2004.  
The Board further notes that the claimant acknowledged this 
transition in her October 2007 VA Form 9.  Thus, the 
undisputed facts demonstrate that the claimant's education 
assistance was properly terminated under 10 U.S.C.A. § 16164 
when she was transferred from the SR to the IRR in January 
2004.  Therefore, a preponderance of the evidence is against 
a finding that the Veteran is entitled to education 
assistance as a member of the SR after January 2002 and her 
claim must be denied.


ORDER

Entitlement to educational assistance under 10 U.S.C.A. 
§§ 16161-66 (Chapter 1607) is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


